DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed February 23, 2021 (hereafter the “2/23 Reply”) has been entered, and Claim 14 has been canceled.  New Claims 19 and 20 have been entered.  Claims 2, 3, 5, 7-11, 13 and 15-20 are pending.

Specification
In light of amendments to the disclosure entered with the 2/23 Reply, the previous objections to the specification have been withdrawn.  

Claim Objections – Withdrawn and New
In light of claim amendments entered with the 2/23 Reply, the previous objections to Claims 2, 5 and 13 have been withdrawn.  

Claim 2 is objected to because of the following informalities:  

Also, amended Claim 2, lines 7-8, recite “wherein the each of the tagged peptides” (emphasis added) which contains a clerical error and should recite --wherein 
step (i) of the claim recites “which constitutes 408 peptide sequences with sizes ranging from 4 to 50 amino acids”, which is confusing because the sum of the numbers of tetrapeptide, pentapeptide, hexapeptide, heptapeptide, 48-mer peptide, 49-mer peptide and 50-mer peptide sequences recited (sum of 47+46+45+44+3+2+1 = 188) is not “408” while summing from 47 down to 1 (corresponding to starting with tetrapeptide sequences and adding longer peptide sequences up to 50-mer sequences) equals 1128.  
Appropriate explanations and/or corrections are required.

Claim Interpretation
Amended independent Claim 2 is directed to a method, and prior to presenting the steps that constitute the claimed method, the preamble of Claim 2 recites “method of constructing a peptide library including a complete peptide library
Regarding the term “complete peptide library”, lines 3-4 of Claim 2 recites (with underlining added) a “method comprising constructing the complete peptide library, wherein the constructing the complete peptide library comprises” four steps identified as (i) through (iv).  These two instances of the term “complete peptide library” refer to the preamble as described in the preceding paragraph.  
In line 2 of the preamble, that term is presented as “a complete peptide library containing all possible peptides for n-mer peptide” (emphasis added), where the emphasized portion is given patentable weight.  A review of the instant specification finds a statement that the term “complete” is “to be taken in [its] broadest context” (see pg 5, sixth full ¶).  
And because Claim 2 uses “comprising” as the transition phrase, it is open to the presence of additional subject matter beyond that recited in the claim, including the constructing of all possible peptides of all possible “n-mer” lengths.  Thus the scope of the claim encompasses producing peptides that require a mass greater than that of the earth, and this would not be consistent with patentablity requirements.  As such, the claim is construed in light of the instant application as filed to not literally encompass “a complete peptide library containing all possible peptides for n-mer peptide.  
See below for additional claim interpretation in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Additionally, the term “all possible peptides for n-mer peptide” is construed as referring to --all possible peptide sequences for n-mer peptide-- to remove confusion by using consistent 

Claim 2 recites “designing a series of tagged peptides” which is interpreted as meaning the contemplation of a plurality of tagged peptide molecules.  

Claim 2 recites “each of the tagged peptides contains an array of distinct peptide sequences of different sizes, wherein the each of the tagged peptides comprises an array of 50 amino acids” (emphasis added), where the term “an array” is accorded its broadest reasonable interpretation as meaning “an arrangement”.  This is consistent with the instant specification, which includes a statement that the term “array” is “to be taken in [its] broadest context” (see pg 5, sixth full ¶).  

Moreover, Claim 2 is interpreted as encompassing overlapping tetrapeptides (as well as pentapeptides, hexapeptides, heptapeptides, 48-mers, and 49-mers) within the “50 amino acids”.  This is the necessary conclusion because if the tetrapeptide sequences did not overlap with each other, then (as a first example) 47 distinct tetrapeptides would require a minimum length of 188 amino acids (based on 4 times 47), while (as another example) two 49-mers would require a minimum length of 98 amino acids.  Therefore, non-overlapping arrangements would exceed the “50 amino acids” limit and so are necessarily outside the scope of the claim.  

Furthermore, Claim 2, step (ii), recites “constructing a series of expression vectors with each vector expressing a single tagged peptide” (emphasis added), which is interpreted as encompassing both construction of the recited expression vectors and expressing “a single tagged peptide” from each.  This is consistent with step (iii) in the claim, which is directed to “purifying the tagged peptides”, and so tagged peptides were necessarily expressed prior to step (iii).  

Each of Claims 2, 3 and 13 includes use of the term “series”, where the instant specification does not use the term “series” and so provides no definition for the term.  The skilled artisan is aware of a general definite of “series” as referring to ‘a number of things’, which is consistent with the uses in each of the three claims as follows.  
In Claim 2, step (i), and Claim 13, recitation of “a series of tagged peptides” is consistent with --a number of tagged peptides--.  This interpretation means two or more tagged peptides.
In Claim 2, step (ii), recitation of “a series of expression vectors” is consistent with --a number of expression vectors--.  This interpretation means two or more vectors.
In Claim 3, line 2, recitation of “a series of peptides of different sizes ranging from 20 amino acids to 200 amino acids” (emphasis added), is consistent with --a number of peptides of different sizes ranging from 20 amino acids to 200 amino acids--.  This interpretation means two or more peptides of different sizes where these sizes are from 20 to 200 amino acids in lengths.

Because each of Claims 15-18 depend directly from Claim 2, the interpretation of Claim 2 in its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, informs the following.
Claim 15 is not interpreted as requiring all of the “3,200,000 different pentapeptide sequences” to be in the tagged peptides of 50 amino acids recited in Claim 2, from which Claim 15 depends.  This is the necessary conclusion because Claim 15 does not recite such a requirement.  Stated differently, the “3,200,000 different pentapeptide sequences” may be in tagged peptides of a sufficient length, including 50-mers.  
Claim 16 is not interpreted as requiring all of the “64,000,000 different hexapeptide sequences” to be the tagged peptides of 50 amino acids recited in Claim 2, from which Claim 16 depends.  This is the necessary conclusion because Claim 16 does not recite such a requirement.  Stated differently, the “64,000,000 different pentapeptide sequences” may be in tagged peptides of a sufficient length, including 50-mers.  
Claim 17 is not interpreted as requiring all of the “1,280,000,000 different heptapeptide sequences” to be in the tagged peptides of 50 amino acids recited in Claim 2, from which Claim 17 depends.  This is the necessary conclusion because Claim 17 does not recite such a requirement.  Stated differently, the “1,280,000,000 different pentapeptide sequences” may be in tagged peptides of a sufficient length, including 50-mers.  
Claim 18 is not interpreted as requiring all of the “25,600,000,000 different octapeptide sequences” to be in the tagged peptides of 50 amino acids recited in Claim 2, from which Claim 18 depends.  This is the necessary conclusion because Claim 18 does not recite such a 

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments and the cancellation of Claim 14 entered with the 2/23 Reply, the previous rejections of Claims 2, 5, 7-11 and 13-17 that are not re-presented below have been withdrawn.  
In light of claim amendments entered with the 2/23 Reply, the previous rejections of Claims 3 and 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 5, 7-11, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Amended Claim 2, line 2, recites “a complete peptide library containing all possible peptides for n-mer peptide” (emphasis added) where a review of the specification found no instance of “n-mer peptide”.  And while the skilled artisan would understand “n-mer” to refer to an “n” number of subunits in a larger molecule, such as “n” amino acids in a peptide, “n-mer peptide” appears to be referring to a peptide with a generic and unspecified “n” number of amino acids.  As such, the broadest interpretation of the phrase is as encompassing --a complete peptide library containing all possible peptides of all possible n-mer lengths--.  But as noted above in the Claims Interpretation section, this would result in an untenable claim scope encompassing a method of making all possible peptides of all possible “n-mer” lengths and requiring a mass greater than that of the earth.  
Accordingly, the scope of Claim 2 requires interpretation of “a complete peptide library containing all possible peptides for n-mer peptide” to not encompass that scope, which creates ambiguity as to what is meant by “a complete peptide library” and “all possible peptides for n-mer peptide”.  
Step (i) in Claim 2 recites distinct tetrapeptide thru heptapeptide sequences and 48- thru 50-mer sequences for each tagged (50 amino acid) peptide of the library.  This plain wording of step (i) sets forth a requirement for all embodiments of Claim 2 to include constructing a “complete peptide library” with two or more tagged peptides of 50 amino acids each which satisfy the elements in step (i).  This appears to set a clear ‘lower limit’ of what is required for every embodiment of Claim 2 based on part (i) despite its inconsistency with 
And while consideration of “a complete peptide library containing all possible peptides for n-mer peptide” in the preamble might suggest a broader scope beyond this ‘lower limit’ (without including the extreme of all possible peptides of all possible “n-mer” lengths) that possible larger scope remains ambiguous.  
This ambiguity renders Claim 2 indefinite, along with dependent Claims 3, 5, 7-11 13, and 15-20.
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 2 has been interpreted as having the scope of the ‘lower limit’ for step (i) as explained above.  Moreover, Claim 2 is interpreted as comprising the distinct tetrapeptide thru heptapeptide sequences and 48- thru 50-mer sequences in step (i) within the 50 amino acid peptide members of the array as recited and so is open to, but does not require, other lengths of peptide sequences (e.g. sequences of octapeptides, nonapeptides, decapeptide, etc.).  Claim 2 is also interpreted as open to additional peptides with penta- through octa-peptide sequences as recited in Claims 15-18 (see explanation regarding them in the Claim Interpretation section above).   
Finally, it is noted that a comparison of Claim 2 as previously presented and as amended suggests that the intended recitation in line 2 is --a complete peptide library containing all possible peptide sequences of a specific size 

Amended Claim 2, step (iii) recites the limitation "purifying the tagged peptides by binding an affinity tag to an immobilized solid surface" where there is no previous indication that any of the “tagged peptides” comprises “an affinity tag”.  As presented, the step encompasses “binding an affinity tag” that is separate and distinct from any of the “tagged peptides” present in the claimed method.  The skilled artisan would not understand how the binding of a separate and distinct tag would accomplish the recited step of “purifying”.  This renders the claim unclear and its scope indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, 
step (i) of Claim 2 is interpreted as beginning with the recitation of --designing a series of tagged peptides, each comprising an affinity tag, so that each of the tagged peptides contains…-- and 
of each tagged peptide to an immobilized solid surface--.  

Amended Claim 5 depends from Claim 2 and recites "further comprising constructing an incomplete [ ] peptide library containing some of all possible [ ] peptide sequences in the library” (emphasis added), which is confusing because it encompasses “constructing an incomplete tetra-, penta-, hexa-[or] hepta- [ ] peptide library containing some of all possible tetra-, penta-, hexa- [or] hepta- [ ] peptide sequences in the library” (emphasis added) which is the subject matter of Claim 2 as interpreted in the first rejection above.  
It is ambiguous as to how Claim 5 can ‘further comprise’ constructing an incomplete peptide library that is already the subject matter of Claim 2.  
It is further noted that if Claim 5 is interpreted as directed to “constructing” an additional, “incomplete” peptide library (in separate arrays of peptides other than 50 amino acids in length) beyond Claim 2’s library of 50 amino acid long “tagged peptides”, it would be subject to the new matter rejection presented below with respect to Claim 3.  

Claim 8 recites the limitation "an expression host " in line 1.  There is insufficient antecedent basis for this limitation in Claim 2, from which Claim 8 depends.  While the instant application refers to “expression host” on page 4 (with respect to Figure 2), page 5 (last ¶), and page 8 (sixth ¶), the recitation of “expression host” in Claim 8 is indefinite as it is unclear if Applicant intends to further limit “expressing” in Claim 2, step (iii), or in fact that “expressing” said expressing is performed in an expression host 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection and has not been previously presented.
Amended Claim 3 recites "wherein the peptide library further includes a peptide library containing a series of peptides of different sizes” (emphasis added) where “series” is analogous to “designing a series of tagged peptides” in step (i) of Claim 2.  Therefore, the broadest requiring the presence of at least one additional “peptide library containing a series of peptides of different sizes” in addition to the library of 50 amino acid long “tagged peptides” in Claim 2.  
The instant application as filed provides no literal or descriptive support for a method to construct a peptide library comprising tagged peptides comprising arrays of 50 amino acids and arrays of different “sizes [i.e. lengths] ranging from 20 amino acids to 200 amino acids” as encompassed by Claim 3.  A search of the specification found disclosure of “[a] peptide of up to 200 amino acids will be designed…” (see pg 3, first full ¶) and “the tagged peptide can even contain up to 200 or more amino acids” (see pg 7, third full ¶) but no description of separate peptides of different lengths constructed together to be a “peptide library” as encompassed by independent Claim 2.  
Thus Claim 3 is directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained
In light of claim amendments entered with the 2/23 Reply, the previous rejection of Claims 3 and 5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McAlister et al. have been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McAlister et al. (WO 03/040391 A2 as previously cited).
Before presenting the details of the rejection, it is noted that a given 50 amino acid long peptide has one 50-mer sequence, two overlapping 49-mer sequences, three overlapping 48-mer sequences, four overlapping 47-mer sequences, etc, which can continue down to include 47 overlapping 4-mer (tetrapeptide) sequences.  And where the 50 amino acid long peptide lacks any repeat that is more than 3 amino acids in length, all of the 50-mer to 4-mer sequences will be unique sequences.  Additionally, any peptide longer than 50 amino acids in length would have the details explained above in the first 50 amino acid positions, and the second 50 positions, and the third, and so forth (e.g. using a 52 amino acid peptide as an example, it contains three overlapping stretches that are each 50 amino acids in length contained within the overall peptide that also has one 52-mer and two overlapping 51-mers).  
McAlister et al. teach a method of producing a library of nucleic acid fragments, the nucleic acid fragments encoding peptides, and identifying fragments in the library encoding soluble protein domains, the method comprising:  
starting with amplified nucleic acid sequence encoding a polypeptide (where the nucleic acid includes incorporated non-native nucleotides) and cleaved (by an agent that excises the non-native nucleotide) to produce nucleic acid sequences encoding peptide fragments of the polypeptide (which corresponds to step (i) in Claim 2); 
expressing a library of the nucleic acid fragments to produce the protein domains encoded by the fragments, wherein the protein domains are expressed as fusions with an affinity tag (which corresponds to steps (ii) and (iii) of Claim 2; and 
separating soluble proteins using the affinity tag (which corresponds to step (iv) of Claim 2 (see e.g. pg 39, claim 1 of McAlister et al.).
Additionally, regarding step (i) of Claim 2, McAlister et al. teach the nucleic acid sequences encoding peptide fragments “are between 200 and 1200 nucleotides in length” (see e.g. pg 40, claim 6), where a length of 150 nucleotides corresponds to a length of 50 amino acids.      
McAlister et al. further teach their invention as including “a library of essentially, randomly sampled fragments of coding DNA sequence” (see pg 8, lines 12-22); the generation of “DNA fragments derived by essentially unbiased sampling” (see pg 10, line 34, to pg 11, line all possible positions representing all possible fragments within a certain size range” (emphasis added; see pg 26, lines 28-31).  
Moreover, they teach their method as encompassing use of “[s]everal hundreds or thousands of clones” for analysis (see e.g. pgs 20-21, bridging paragraph); and that the method includes embodiments where “multiple clones are individually picked from the selective media plate and then cultured together in selective liquid media and processed together” (see e.g. pg 22, lines 6-18); and that the nucleic acid fragments used to produce the clones may be “between 100 and 1500 nucleotides in length” (see pg 11, line 7) in addition to the 200 to 1200 nucleotide lengths in their claim 6 as explained above.  Thus with “all possible [nucleic acid] fragments within a certain size range” of 150 nucleotides and “thousands of clones” for analysis, McAlister et al. teach production of a library as presented in step (i) of Claim 2. 
And McAlister et al. teach four coding sequences as targets for the disclosed method: “human BRCA2 exon 11, yeast elongation initiation factor 2, Dengue virus type 1 NS5 and the N-SH2-Inter-30 SH2-C-SH2 region of the human signal transduction protein p85” (emphasis addedsee pg 28, lines 26-31, through pg 34).  In Figure 1, McAlister et al. teach PCR amplification of coding sequences with inclusion of dUTP to introduce random sites for digestion with uracil-DNA glycosylase (UDG) followed by fragmentation by UDG and S1 nuclease 
Using the N-SH2-Inter-30 SH2-C-SH2 region of the human signal transduction protein p85 as an example, it’s amino acid sequence is from positions 333 to 718 (see sheet 14 for “Domains and Repeats” and sheets 15-16 for complete AA sequence in UniProtKB – P27986 (P85A_HUMAN) downloaded August 4, 2021).  The sequence of that 386 amino acid domain is shown below, with repeats of 4 or more residues in underlined bold text:
WYWGDISREEVNEKLRDTADGTFLVRDASTKMHGDYTLTLRKGGNNKLIKIFHRDGKYGFSDPLTFSSVVELINHYRNESLAQYNPKLDVKLLYPVSKYQQDQVVKEDNIEAVGKKLHEYNTQFQEKSREYDRLYEEYTRTSQEIQMKRTAIEAFNETIKIFEEQCQTQERYSKEYIEKFKREGNEKEIQRIMHNYDKLKSRISEIIDSRRRLEEDLKKQAAEYREIDKRMNSIKPDLIQLRKTRDQYLMWLTQKGVRQKKLNEWLGNENTEDQYSLVEDDEDLPHHDEKTWNVGSSNRNKAENLLRGKRDGTFLVRESSKQGCYACSVVVDGEVKHCVINKTATGYGFAEPYNLYSSLKELVLHYQHTSLVQHNDSLNVTLAYPV.
None of the repeats (emphasized above) are within 50 amino acids of each other.  
Random fragmentation of the coding sequence for the N-SH2-Inter-30 SH2-C-SH2 region of the human signal transduction protein p85 into fragments (via PCR with dUTP and treatment with UDG as described above) “between 100 and 1500 nucleotides in length” (see pg 11, line 7), including overlapping polypeptides that are 150 nucleotide long and encoding 50 amino acid peptides, would produce multiple distinct peptides, each one with the distinct 47 tetrapeptide sequences through
Additionally, and regarding Claim 3, McAlister et al. teach isolating polynucleotide fragments with “rapid efficient DNA purification methods such as ion-exchange and silica-based adsorption methods that may be used between subsequent steps” (see pg 19, lines 8-11) which would isolate fragments beyond those of exactly 150 nucleotides long, and so the resulting peptide library includes other peptides, both shorter than and longer than, 50 amino acids.  And regarding Claim 5, those other peptides are “incomplete” because the sequence of the N-SH2-Inter-30 SH2-C-SH2 region of the human signal transduction protein p85 does not include “all possible tetra-, penta-, hexa-, hepta-, or octa-, peptide sequences in the library”.   
Regarding step (ii) of Claim 2, McAlister et al. teach the use of expression vectors and expression in host cells (see e.g. pg 41, claims 13 and 14).  Moreover, this also corresponds to Claim 8 if it is interpreted as properly dependent from Claim 2, and where McAlister et al. further teach the use of “host cells such as induced bacterial cells” (see e.g. pg 21, lines 24-25).  They also teach that “the DNA fragment expression library is induced and screened for soluble protein expression” (see e.g. pg 19, lines 26-28, and pgs 27-28, bridging sentence).
Regarding step (iii) of Claim 2, McAlister et al. teach “isolating the polypeptide fragments” (see e.g. pg 41, claim 15) and “separating the soluble protein domains is carried out by contacting the library of protein domains with a solid phase having a binding partner of the affinity tag immobilised thereon” (see e.g. pg 43, claim 29).  
Regarding step (iv) of Claim 2, McAlister et al. teach “bound protein eluted [from Ni-NTA magnetic beads] with 50 l lysis buffer containing 300 mM imidazole” (see pg 31, lines 19-25).  They further teach analysis of the eluted proteins with SDS-PAGE (see pg 31, lines 25-27), which 
Regarding Claim 7, McAlister et al. teach the use of “affinity tags” including the “Flag” epitope (see e.g. pg 12, lines 16-25; and pg 42, claim 21).   
Regarding Claim 8, McAlister et al. teach host cells such as induced bacterial cells (see e.g. pg 21, lines 22-25).  
Regarding Claim 9, McAlister et al. teach the use of vectors for expression in bacterial cells (see e.g. pg 20, lines 7-30; pg 21, lines 24-25; pg 23, lines 17-32).  
Regarding Claims 10 and 11, McAlister et al. teach the presence of a “protease cleavage site at the N-terminus or C-terminus of the expressed fragment” (see e.g. pg 20, lines 16-19; pgs 22-23, bridging sentence; and pg 42, claim 17) which corresponds to both the “linker” of Claim 10 and the “protease recognition sequence” of Claim 11.  
In light of the foregoing, Claims 2, 3, 5 and 7-11 are anticipated by McAlister et al. 
Response to Applicant Arguments
Applicant arguments in the 2/23 Reply have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that the claims have been amended to require a “complete peptide library” (see pgs 10-12), which is allegedly not taught by McAlister et al.  But this is not persuasive because of the indefiniteness of Claim 2 as explained 
And to the extent that Applicant’s argument appears to be directed to the scope of Claim 2 as encompassing a “complete peptide library” of 50 amino acid peptides that contain “all possible” oligopeptide sequences (including those beyond the tetrapeptide sequences, pentapeptide sequences, hexapeptide sequences, heptapeptide sequences, 48-mer peptide sequences, 49-mer peptide sequences and 50-mer peptide sequence recited in Claim 2), the language of the claim fails to support the argument as explained above in the rejections of Claim 2 for indefiniteness.  Stated differently, the mere use of “complete peptide library containing all possible peptides” in the claim does not unambiguously support Applicant’s argument.  
An additional example of insufficient, and inconsistent, support for Applicant’s argument is seen with simple consideration of possible 50-mer sequences, which are within the description of “an array of distinct peptide sequences of different sizes” in step (i) of Claim 2.  A “complete” set of all possible 50-mer peptides (i.e. all possible peptides of 50 amino acids by sequence) would require far more than the 3,200,000 and 64,000,000 examples of excessive peptides presented with the argument on pg 11.  And with respect to the assertions of “only 3,405 expressed 50-mer peptides are required, instead of constructing 160,000 tetrapeptides” and of “only 69,566 expressed 50-mer peptides are required, instead of constructing 3,200,000 pentapeptides”, the claims are not written to require such a set of 3405 or 69,566 peptides.  Moreover, it is noted that these two values are based on calculations and that the instant 
Applicant next argues that the methods of McAlister et al. are different from the “designing” recited in Claim 2 (see pgs 12-13).  This is not persuasive because the claim does not define “designing” as excluding the choice of starting with amplified polynucleotide encoding a polypeptide (where the polynucleotide has incorporated non-native nucleotides) and cleaving the polynucleotide (by an agent that excises the non-native nucleotide) to produce nucleic acid sequences encoding peptide fragments of the polypeptide as taught by McAlister et al.  And to the extent that the argument relies upon descriptions from the instant specification to define “designing”, a review of the specification found no such definition.  Therefore, Applicant’s argument is based on impermissible reading of limitations from the disclosure into the claims.  

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained and New
In light of the cancellation of Claim 14 entered with the 2/23 Reply, the previous rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over McAlister et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al. (WO 03/040391 A2 as cited above) as applied to Claims 2, 3, 5 and 7-11 above, and further in view of Kinsella et al. (US 7,105,341 B2 as previously cited).  
The rejection of new Claims 19 and 20 has not been previously presented. 
As an initial matter, it is noted that both documents are directed to the in vivo expression of peptides as a common field of endeavor. 
The teachings of McAlister et al. have been described above.  Their teaching regarding the use of “affinity tags” including the “Flag” epitope is re-emphasized with respect to Claim 19.  
Also re-emphasized is their teaching regarding the desire for “a protocol for generation of DNA fragments from an intact coding sequence in a manner that allows essentially random sample of all possible fragments of appropriate size range” (emphasis added; see pg 4, lines 24-28) and the limitations of “random PCR” because it “is not truly random and will therefore not produce a complete library of all possible gene fragments of the appropriate size range” (see pgs 6-7, bridging ¶).  
And their teaching of their invention as including “a library of essentially, randomly sampled fragments of coding DNA sequence” (see pg 8, lines 12-22); the generation of “DNA fragments derived by essentially unbiased sampling” (see pg 10, line 34, to pg 11, line 3); the providing of “fine sampling with cleavage every second nucleotide on average, robust control of fragment size range, rapid and facile execution, and robust reproducibility” (see pg 13, lines 23-29); use of “different vectors [that] provide start and stop codons in all three reading frames” (see pg 20, lines 19-21); and a “library of DNA fragments [ ] that sample all possible positions representing all possible fragments within a certain size range” (emphasis added; see pg 26, lines 28-31).  
As well as their teaching of their method as encompassing use of “[s]everal hundreds or thousands of clones” for analysis (see e.g. pgs 20-21, bridging paragraph); and that the method 
They do not teach use of their method with a library with 69,665 expressed tagged 50-mer peptides with all possible pentapeptides.  It is noted that the exact number of members appears arbitrary because if each 50-mer molecule contains 46 overlapping pentapeptide sequences (as presented in Claim 2, from which Claim 13 depends), that number of members includes 3,204,590 such sequences, which is close to, but different from, the 3,200,000 possible pentapeptide sequences with the 20 naturally occurring amino acids as stated in the specification (see pg 2, 3rd ¶), which is presented in Claim 15.  McAlister et al. also do not teach use of a GST tag.  
Kinsella teaches “fusion proteins of intein motifs and random peptides” (see e.g. col. 6, lines 27-28) as well as 
“libraries of fusion polypeptides” that contain “a sufficiently structurally diverse population of randomized expression products to effect a probabilistically sufficient range of cellular responses to provide one or more cells exhibiting a desired response.  Accordingly, an interaction library must be large enough so that at least one of its members will have a structure that gives it affinity for some molecule, protein, or other factor whose activity is of interest. Although it is difficult to gauge the required absolute 7-108 different antibodies provides at least one combination with sufficient affinity to interact with most potential antigens faced by an organism. Published in vitro selection techniques have also shown that a library size of 107-108 is sufficient to find structures with affinity for the target. A library of all combinations of a peptide 7 to 20 amino acids in length, such as proposed here for expression in retroviruses, has the potential to code for 207 (109) to 2020” (see col. 17, lines 43-62).  
And they contemplate use of their method to “allow a ‘working’ subset of a theoretically complete interaction library for 7 amino acids” (emphasis added; see col. 17, lines 62-65). 
Kinsella et al. further teach that "peptides ranging from about 4 amino acids in length to about 100 amino acids may be used, with peptides ranging from about 5 to about 50 being preferred” (see e.g. col. 8, lines 1-10).  They further teach generation and use of multiple peptides with “all or most of the possible combinations over the length of the sequence” (emphasis added; see e.g. col. 8, line 11-19).  Kinsella also teaches use of suitable epitope tags “to purify or isolate [ ] the peptide” including “GST” (see col. 17, lines 16-26).  
Kinsella further teaches libraries of peptides that “are simultaneously analyzed in the subject methods.  Preferred methods maximize library size and diversity” (see col. 17, line 43, to col. 18, line 20), 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of McAlister et al. by expanding it to be performed with fragmentation of multiple coding regions to increase the number of “all possible fragments” of 
Additional rationales for the modification is provided by the skilled person’s recognition of the change as simply combining prior art elements according to known methods to yield predictable results; and as simply applying known techniques (of making and screening all possible 50-mer peptide fragments from multiple coding sequences) to expand and improve a known method (of McAlister) to yield predictable results.  An additional rationale for the substitution is provided by the skilled person’s recognition of the change as simple substitution of one known element for another to obtain predictable results.  
And regarding Claims 15-18, the range of “207 (109) to 2020” possible peptides sequences taught by Kinsella encompasses the specific numbers of penta- through octa-peptide sequences recited in those claims.  Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method of McAlister et al. and Kinsella as explained above to be performed with sufficient library members of peptides to include up to 207 (109) to 2020 possible peptides sequences as taught by Kinsella 
An additional rationale for the modification is provided by the skilled person’s recognition of the change as simply applying known techniques (of making and screening up to 207 (109) to 2020 possible peptides sequences) to expand and improve a known method (of McAlister et al.) to yield predictable results.
Response to Applicant Arguments
Applicant arguments regarding Kinsella in the 2/23 Reply have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues differences “between a randomized library and a complete library” and advantages of the latter (see pg 14).  This is not persuasive because Claims 13 and 15-20 do not exclude the libraries rendered obvious by McAlister et al. in view of Kinsella as explained above.  
Applicants additionally argue that some peptides “could be missed from a randomized library” because they are not included.  This is not persuasive because the instant rejection is based in part on teachings and suggestions regarding “all possible” peptides and sequences by McAlister et al. and a “theoretically complete” library by Kinsella.  The person having ordinary skill in the art would have been able to follow those teachings and suggestions to avoid missing sequences, such as by selecting a sufficiently diverse range of coding regions for amplification and amplification as taught by McAlister et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635